[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                        FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                   JUNE 17, 2005
                                  No. 04-15889                   THOMAS K. KAHN
                              Non-Argument Calendar                  CLERK
                            ________________________

                    D. C. Docket No. 02-02076-CV-T-23-TGW

JOHN CALKINS,

                                                                Plaintiff-Appellant,

                                       versus
PINELLAS COUNTY,

                                                                Defendant-Appellee.
                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                  (June 17, 2005)


Before DUBINA, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Appellant John Calkins appeals the district court’s grant of judgment as a

matter of law in favor of his current employer, Pinellas County (“County”),

following a jury verdict in his favor in his retaliation action. He had claimed that
he was not promoted because Gay Lancaster, the Interim County Administrator

(“ICA”), whom he had named in his Equal Employment Opportunity Commission

(“EEOC”) charge, had “blackballed” him in a conversation with the decision

maker, Royce Carter, the Director of Veteran Services (“DVS”).

      On appeal, Calkins contends that Lancaster’s explanation for her negative

opinion of him - that she based this opinion on his interaction problems - was weak

in light of her statement to Carter that she was displeased with Calkins’s skill

verses his performance, which had nothing to do with his interaction problems,

and, therefore, the jury could have assumed that Lancaster spoke ill of Calkins

because he had named her in a complaint. Calkins also contends that the jury

could have concluded that it was unreasonable for Lancaster to believe that he had

interaction problems because: (1) he had never been disciplined; (2) he received

excellent evaluations, wherein he received good scores on interaction skills; and

(3) Lancaster saw Calkins only 3 times in over 11 years.

      We “review[] de novo a district court’s grant of a renewed judgment as a

matter of law under Federal Rule of Civil Procedure 50, applying the same

standard as the district court.” Cleveland v. Home Shopping Network, Inc., 369

F.3d 1189, 1192 (11th Cir. 2004). “Under Rule 50, a court should render judgment

as a matter of law when there is no legally sufficient evidentiary basis for a



                                           2
reasonable jury to find for that party on that issue.” Id. In conducting our review,

we consider all evidence and inferences in the light most favorable to the non-

moving party to determine whether the evidence presented is so one-sided that

reasonable people could not arrive at a contrary verdict. Lipphardt v. Durango

Steakhouse of Brandon, Inc., 267 F.3d 1183, 1186 (11th Cir. 2001). “[I]f there is

substantial evidence opposed to the motion, such that reasonable people, in the

exercise of impartial judgment, might reach differing conclusions,” then the case is

properly submitted to the jury. Hipp v.Liberty Nat’l Life Ins. Co., 252 F.3d 1208,

1230 (11th Cir. 2001). Whether judgment as a matter of law is appropriate in an

employment discrimination case depends on a number of factors, including (1) the

strength of the plaintiff’s prima facie case, (2) the probative value of the proof that

the employer’s explanation is false, and (3) any evidence that supports the

employer’s case. Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133,

148-49, 120 S. Ct. 2097, 2109, 147 L. Ed. 2d 105 (2000).

      To make out a prima facie case of retaliation, the plaintiff must show that

“(1) he engaged in protected activity; (2) he suffered an adverse employment

action; and (3) there was a causal link between his protected activity and the

adverse employment action.”      Bass v. Bd of County Comm’rs, Orange County,

Fla., 256 F.3d 1095, 1117 (11th Cir. 2001). As to the causal relation element, the



                                           3
plaintiff must show that the person making the adverse employment decision was

aware of the plaintiff’s protected conduct. Id. at 1119.

      As a general rule, a discharge recommendation by a party with no decision-

making power “may be actionable if the plaintiff proves that the recommendation

directly resulted in the [adverse employment action].” Stimpson v. City of

Tuscaloosa, 186 F.3d 1328, 1331 (11th Cir. 1999). However, in such cases,

“causation must be truly direct[, and] the plaintiff must prove that the

discriminatory animus behind the recommendation, and not the underlying

employee misconduct identified in the recommendation, was an actual cause of the

other party's decision.” Id.

      Because the record is devoid of any retaliatory intent related to the County’s

failure to promote Calkins, we conclude that the district court correctly granted the

County’s motion for judgment as a matter of law.1

      AFFIRMED.




      1
          Calkin’s “Demand for Attorney’s Fees” is DENIED as moot.


                                              4